Citation Nr: 1222953	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-43 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable rating for post-operative excision, benign neoplasm, left lower leg, below the knee (hereinafter referred to as left leg scar).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to December 1958 and from March 1959 to June 1977.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim of entitlement to a compensable rating for his left leg scar.  

In March 2010, as support for his claim, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).

The Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In an October 2011 rating decision, the RO denied entitlement to TDIU (with consideration of all the Veteran's service-connected disabilities).  There is no perfected appeal currently of record as to that issue.  Thus, the Board finds that it may proceed with an adjudication of the specific issue concerning the left leg scar that has been appealed in this instance.

Additional evidence was associated with the claims file subsequent to the RO's final consideration of the claim in February 2012, in the form of a hearing transcript before the RO that took place later in February 2012.  Because the evidence is not pertinent to the issue on appeal, a remand to the RO for a supplemental statement of the case is not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

During the entire appellate period, the Veteran's residuals of his left leg scar are not shown to be unstable, painful on objective examination, deep, causing limitation of function of affected part, exceeding an area of at least 6 square inches, or productive of disabling effects. 


CONCLUSION OF LAW

The criteria for a compensable rating for a left leg scar are not met during the entire appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 34.1, 4.3, 4.7 (2011); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7801-7805 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

These VCAA notice requirements apply to all five elements of a claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim-such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2008, prior to the initial unfavorable decision on his claim in May 2008.  The letter informed him of the type of evidence required to substantiate his claim for a higher rating for this disability and of his and VA's respective responsibilities in obtaining this supporting evidence.  He was told that the evidence must show that his service-connected disability had gotten worse.  The letter also complied with Dingess by as well discussing the disability rating and downstream effective date elements of this claim.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable, and therefore appellate review may proceed on the merits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his cited VA treament records, and arranged for VA compensation examinations in April 2008, August 2009, March 2010, and most recently in September 2011 to assess and then reassess the severity of his left leg scar.  Since there is now, as a consequence, sufficient evidence in the file to fairly decide this claim insofar as determining the severity of this disability, yet another examination is not needed.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Mere passage of time is not reason enough, alone, to direct the scheduling of another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA.

II. Laws and Regulations

The Veteran initially was granted service connection for his left leg scar by a December 1977 rating decision.  At that time, his disability was rated as noncompensably (zero percent) disabling.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011). After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3 (2011). 

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

Having said that, the Court has indicated that, in determining the present level of disability, this necessarily includes determining whether to "stage" the rating when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed, so, here, March 11, 2007, until VA makes a final decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's noncompensable rating is presently assigned under DC 7805, contemplating limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805 (2008).  

DC 7801, contemplating scars, other than head, face, or neck, that are deep or that cause limited motion, provides a 10 percent rating for areas or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is warranted for area or areas exceeding 12 square inches (77 sq. cm.), and a 30 percent rating is warranted for area or areas exceeding 72 square inches (465 sq. cm.).  A maximum 40 percent rating is warranted for area or areas exceeding 144 square inches (929 sq. cm.).  Note (2) directs the rater to consider that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801 (2008).  

DC 7802, contemplating scars, other than the head, face, or neck, that are superficial and that do not cause limited motion, provides a maximum 10 percent rating for areas or areas of 144 square inches (929 sq. cm.) or greater.  Note (2) directs the rater to consider that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802 (2008).  

DC 7803, contemplating superficial and unstable scars, provides a maximum 10 percent rating for scars that are superficial and unstable.  Note (1) directs the rater to consider that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803 (2008).  

DC 7804, contemplating superficial and painful scars, provides a maximum 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, DC 7804 (2008).  

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  Because the Veteran's claim was pending before October, 28, 2008, his claim should be evaluated under the rating criteria in effect prior to the revisions.  Id.

III. Analysis

While the Board will consider all symptomatology associated with the left leg scar, it is significant that the Veteran is not service-connected for a left knee disorder.  His VA treatment records associated with the claims file, with the exception of his VA compensation examination reports dated in April 2008, August 2009, March 2010, and September 2011, are silent for complaints or treatment related to the left leg scar.  However, the Veteran's VA treatment records associated with the claims file detail his complaints of bilateral knee joint symptoms, including left knee pain and limitation of motion.  VA treament records dated in February 2008 indicate that an MRI of the left knee revealed a small joint effusion.  VA treament records dated in July 2008 indicate that the Veteran complained of knee pain and was diagnosed with arthritis.  VA treament records dated in March 2009 indicate that the Veteran received an injection for left knee pain.  It appears that the Veteran contends that his symptoms of the left knee joint, a non-service connected disability, warrant an increased rating for his service-connected left leg scar.  However, such treatment records are silent for any complaint or treament of the left leg scar.  (The Board notes that, in a December 2010 rating decision, the RO denied service connection for a left knee condition, including arthritis.  This issue is not on appeal before the Board.)

The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

The Veteran, at the time of his March 2008 claim, asserted that he had recent magnetic resonance imaging (MRI) of the left leg and that there was a problem.  At the time of his January 2009 notice of disagreement (NOD), he asserted that he took shots every three months for his left leg.  In a February 2009 statement, the Veteran asserted that his left leg hurt every day and that he took medication for the same.  At the time of the Veteran's November 2009 substantive appeal, he asserted that he had pain, itching, and tenderness from his scar while bending and lifting his left knee; and that he had limited extension of the left knee.  

At the time of the Veteran's March 2010 DRO hearing, he reported that he experienced limitation of motion or loss of function of the left leg or knee due to his left leg scar.  He reported that he had pain from his alignment of the left knee, rated as a 7 on a 10-point pain scale.  He reported that his scar was an eighth of one inch long, maybe; and that he didn't know if it had adhered to underlying tissue.  

On VA compensation examination in April 2008, the Veteran denied treatment for his left leg scar, but reported that he experienced pain in the left knee.  He denied being incapacitated at any time as a result of his scar.  He reported that his scar did not impact his employment or restrict him from doing chores at home.  The examiner reported that the Veteran was independent in the activities of daily living, and transfer and ambulation.  Physical examination revealed a 3-inch scar on the anterior aspect of the left lower leg just distal and to the lateral aspect of the knee.  The examiner commented that the scar was normally pigmented, well-healed, smooth, flat, superficial, and stable; and that the texture of the scar was normal with that of the surrounding skin.  There was no muscle loss, adherence to underlying tissue, pain on examination, or limitation of motion.  

On VA compensation examination in August 2009, the Veteran reported recent steroid injections in the left knee and complained of left knee joint symptoms.  He denied current problems or treatment for his left leg scar.  He reported that he was retired from his occupation and that his scar did not impact his employment or restrict him from doing chores at home.  He denied being incapacitated at any time as a result of his scar.  He used a cane for ambulation, and was independent in activities of daily living, and transfers and ambulation.  Physical examination revealed a 7.5 by 5 centimeter scar on the anterior aspect of the left lower leg, distal and to the lateral aspect of the knee.  The scar was normally pigmented, well-healed, smooth, flat, superficial, and stable; and the texture of the scar was normal with that of the surrounding skin.  There was no adherence to underlying tissue, disfigurement, muscle loss, limitation of motion, or pain on examination.  

On VA compensation examination in March 2010, the Veteran denied any problems with his scar, and reported that there was no pain associated with it, and no limitation of motion of the left knee.  He reported that he had no symptoms associated with the cyst since the removal.  Physical examination revealed a flat, superficial, linear scar, 7 by one-half centimeter in width, and essentially the color and consistency of the surrounding skin.  There was no evidence of tissue loss or adhesion beneath the scar, and no keloid formation.  There was no evidence of skin rash or breakdown.  The scar itself had no adverse function upon any movement of the left knee and it was not painful.  The examiner noted that the Veteran's scar had no adverse affect on his ability to perform his activities of daily living or on his occupational activities.

Finally, on VA examination in September 2011, there was a well-healed scar lateral to the left knee, measuring 5 centimeters by 2 centimeters.  The scar was well-healed without ulceration, crusting, weeping, bleeding, tenderness, or pain.  There was no scar breakdown and no attachment to the underlying tissue.  The examiner stated that there was no decrease in function related to the scar itself.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In the present appeal, the Board has considered the Veteran's lay statements that his left leg scar is painful and tender, itches, and causes limitation of extension of the left leg.  While the Veteran is competent to report such, the Board does not find his statements to be credible, and thus such statements lack probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

It is most significant that the Veteran, in written and oral statements made to VA in support of his claim, asserted that his left leg scar was painful, tender, itched, and caused limitation of extension of the left leg; yet on four instances of VA compensation examination, his statements made to the examiners contradicted his prior claims of pain, tenderness, itching, and limitation of extension of the left leg.  Such is a glaring inconsistency and the Board is unable to reconcile the Veteran's statements made to VA in support of his claim with those made to VA compensation examiners.  See Caluza, 7 Vet. App. at 511 (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); see also Rucker, 10 Vet. App. at 73 (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care). 

Thus, the Board finds that the VA compensation examiners' findings rendered during the four instances during the appellate period wherein the Veteran's left leg scar was evaluated and the examiners specifically elicited from the Veteran symptoms related to his left leg scar, the most probative evidence of record. 

Based upon consideration of the above evidence, there is no basis for a compensable rating for the Veteran's left leg scar under the applicable rating criteria.  

There is no probative evidence of limitation of function of the affected part, the left leg, and thus DC 7805 may not serve as a basis for a compensable rating.  38 C.F.R. § 4.118, DC 7805 (2008). 

In considering other potentially applicable criteria, there is no probative evidence that the Veteran's left leg scar is deep, in that it is associated with underlying soft tissue damage, or causes limited motion.  Thus, regardless of the size of the Veteran's left leg scar, DC 7801 may not serve as a basis for a compensable rating.  38 C.F.R. § 4.118, DC 7801 (2008).  While there is probative evidence that the Veteran's left leg scar is superficial, in that it is not associated with underlying soft tissue damage, and does not cause limited motion, there is no probative evidence that the scar encompasses an area exceeding 144 square inches (929 sq. cm.) and DC 7803 may thus not serve as a basis for a compensable rating.  38 C.F.R. § 4.118, DC 7802 (2008).  

While there is probative evidence that the Veteran's left leg scar is superficial, there is no probative evidence that such is unstable, in that there is frequent loss of covering of skin over the scar, and DC 7803 may thus not serve as a basis for a compensable rating.  38 C.F.R. § 4.118, DC 7803 (2008).  Finally, while there is probative evidence that the Veteran's left leg scar is superficial, there is no probative evidence that such is painful on examination, and DC 7804 may thus not serve as a basis for a compensable rating.  38 C.F.R. § 4.118, DC 7804 (2008).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's left leg scar.  The most probative evidence is silent for any symptoms, beyond that of a measured and visible scar of the left leg.  The rating criteria are therefore adequate to evaluate the Veteran's left leg scar and referral for consideration of extraschedular rating is not warranted.

In sum, the Board has considered whether a higher rating might be warranted for the Veteran's left leg scar for any period of time during the pendency of this appeal.  Hart, 21 Vet. App. 505.  The Board finds that the evidence of record demonstrates that during the entire appellate period, a compensable rating for a left leg scar is not warranted, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A compensable rating for a left leg scar is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


